Title: To Thomas Jefferson from John Parish, 20 September 1793
From: Parish, John
To: Jefferson, Thomas


Hamburg, 20 Sep. 1793. He sent a duplicate of his 19 July letter by Captain Dryburgh of the Polly, since which a number of American ships have been drawn here by the high freight given to the American flag. They have all been dispatched, but notwithstanding a temporary stop to that trade because of a reported misunderstanding between America and England that has made underwriters unwilling to sign risks except for exorbitant premiums, he is confident that commerce and harmony between the two courts will continue and that ships coming here will find good employment. Because in a month about 20 American ships have taken aboard wheat for Lisbon at a freight charge more than double that given to other neutral ships headed there, the suspicion arises that the captains are privately instructed to land their cargoes in a French port, which may lead to their detention by English cruisers because of Britain’s declaration that corn destined for France is contraband. Having warned the captains of this danger, they all swore to their destinations, and he gave them certificates affixed to their manifests that he hopes will be respected. Advice from London today reports that the Court of Admiralty has decided that Captain Earl will be paid freight, demurrage, etc., with the sum to be fixed by arbitrators, which is all the more pleasing because the court dismissed the cause of Hambrô and the Danish ships brought to England at the same time, absolving the captors of any freight or demurrage claims. Appearances indicate that the present bloody campaign will not settle the dispute.
